UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6714



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GORDON GRAY COCKERHAM,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (CR-03-70074-4; CA-05-221-7)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gordon Gray Cockerham, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Gordon   Gray    Cockerham   seeks   to   appeal    the    district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                  See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently     reviewed    the   record   and    conclude      that

Cockerham has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal.                  See also

United States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005) (holding

that   United   States   v.    Booker,    543   U.S.   220    (2005),    is    not

retroactively applicable to cases on collateral review).                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       DISMISSED



                                    - 2 -